DETAILED ACTION
Claims 1 and 11 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 1 are fully considered and are satisfactory to overcome the objections directed to claims 1-10 in the previous Office Action.
Amendments to claim 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. 112(b) directed to claims 11-19 in the previous Office Action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Darji et al. (US 2016/0149825 A1; hereinafter Darji) discloses publishing REST APIs for designing a resource workflow by a user utilizing a workflow design GUI (see e.g. paragraphs 21-23). However, Darji does not explicitly disclose creating a bridge between a PCS and a target intelligence system by utilizing ICS tables to create dashboards and utilizing converted PCS analytics data via the published REST APIs as recited in the claims.
Modh et al. (US 2014/0280848 A1; hereinafter Modh) discloses a Cloud Service Brokerage (CSB) Platform that establishes communication bridges between Business Unit Organizations and IT Supplier Organizations by utilizing dashboards that provide analytical data 
Chouhan (US 2016/0013989 A1) discloses an interface 32 that provides APIs 38, 40 for conversion into REST services by developers (see e.g. paragraphs 27-29). However, Chouhan does not explicitly disclose providing ICS tables for designing the dashboards, converting PCS analytics data, and/or retrieving the converted PCS analytics data via REST APIs as recited in the claims.
Therefore, in view of the limitations “creating the bridge between the PCS and a target intelligence system that is outside of the PCS at least by: publishing Representational State Transfer (REST) Application Programming Interfaces (APIs) for use in a user interface of the target intelligence system that a user interacts with, wherein the user is a customer of the PCS; providing intelligence cloud service (ICS) tables for designing customer dash boards; and creating converted PCS analytics data that the target intelligence system is capable of processing by converting PCS analytics data from the PCS into a target intelligence system format; using the bridge for communications between the PCS and the target intelligence system at least by: retrieving the converted PCS analytics data using the published REST APIs of the user interface of the target intelligence system; and creating the customer dash boards based on the ICS tables and the converted PCS analytics data” recited in claim 1, the similar limitations recited in claims 11 and 20, and the other limitations recited therewith, claims 1, 11, and 20, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 11, and 20 allowed. Claims 2-10 and 12-19 are also allowed due to their dependency on the allowable independent claims 1 and 11.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,467,070 B2 by Iqbal et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/UMUT ONAT/Primary Examiner, Art Unit 2194